
	
		I
		111th CONGRESS
		1st Session
		H. R. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of Texas introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to exempt
		  elementary and secondary schools from the fee imposed on employers filing
		  petitions with respect to non-immigration workers under the H–1B
		  program.
	
	
		1.Exemption from filing fees
			 for schools
			(a)In
			 generalSection 214(c)(9)(A) of the Immigration and Nationality Act (8 U.S.C.
			 1184(c)(9)(A)) is amended by inserting an employer that is a public or
			 private elementary or secondary school and after
			 (excluding.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall take effect on the date of the enactment
			 of this Act and shall apply to petitions filed under section 214(c)(1) of the
			 Immigration and Nationality Act on or
			 after such date and before October 1, 2001.
			
